Citation Nr: 0525757	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  00-14 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a major depressive 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from April 
to July 1965.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim of 
entitlement to service connection for a major depressive 
disorder.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a major depressive disorder 
during or as a result of his service in the military.


CONCLUSION OF LAW

The veteran's major depressive disorder was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In this case, the veteran was provided VCAA notice in March 
2002 - after the RO's initial adjudication of his claim in 
September 1999.  So this did not comply with the requirement 
that VCAA notice precede the initial RO adjudication.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
But in Pelegrini II, the Court clarified that in cases, as 
here, where the VCAA notice was not issued until after the 
initial adjudication in question - because the VCAA did not 
yet exist when the RO initially adjudicated the claim, VA 
does not have to vitiate the initial decision and start the 
whole adjudicatory process anew.  Rather, VA need only ensure 
the veteran receives or since has received content-complying 
VCAA notice such that he is not prejudiced.  See, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication]."  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency).)

Here, the March 2002 VCAA notice provided the veteran with 
ample opportunity to identify and/or submit supporting 
evidence in response.  The RO also listed the applicable 
statutes and implementing VCAA regulations in the July 2002 
supplemental statement of the case (SSOC), wherein the RO 
readjudicated his claim in light of the VCAA and any 
additional evidence that had been submitted or otherwise 
obtained since the initial rating decision in question and 
the previously sent statement of the case (SOC).  The RO 
again did this when readjudicating his claim and sending him 
another SSOC in April 2005.  And he had 60 days after 
each SSOC to identify and/or submit additional supporting 
evidence in response.  Moreover, he had an additional 90 
days, after certification of his appeal to the Board in July 
2005, to identify and/or submit additional supporting 
evidence, and he had even longer with sufficient 
justification.  38 C.F.R. § 20.1304 (2004).  But he did not 
indicate that he had any additional relevant evidence to 
submit or that needed to be obtained.  So under these 
circumstances, the Board finds that he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The March 2002 VCAA notice provided the veteran with notice 
of the evidence needed to support his claim that was not on 
record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but it did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 
1-04 (Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claims.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  
See VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 
18 Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records.  And 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).



In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the veteran's claim.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A psychosis will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption, 
however, is rebuttable by probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's January 1964 Report of Medical History 
indicates he denied experiencing nervous trouble, but related 
experiencing depression or excessive worry.  The medical 
examiner noted the veteran had frequent night sweats the 
previous winter, without residuals, and occasional worry 
about examinations.  The contemporaneous Report of Medical 
Examination showed that neurological and psychiatric 
evaluations were normal.

The veteran's January 1965 Report of Medical History 
indicates he denied experiencing nervous trouble, depression, 
or excessive worry.  The contemporaneous Report of Medical 
Examination showed that neurological and psychiatric 
evaluations were normal.

A consultation report, dated in April 1965, indicates the 
veteran experienced marked anxiety, insomnia, and anorexia 
after 2 weeks on base.  He also reported experiencing anxiety 
when he ran out of things to do and that his parents forced 
him to join the military.  He denied prior psychiatric care 
or suicide attempts.  Mental status examination showed he 
related in an affable manner, without evidence of severe 
depression or bizarre or psychotic thought content.  
The medical examining concluded the veteran's reaction was 
temporary and due to his adjustment to being away from home.  
Occasional supportive counseling or medication was suggested, 
but the examiner indicated no further psychiatric action was 
required.  The diagnosis was anxiety reaction.

June 1965 service medical records indicate the veteran was 
given an emergency psychiatric consultation due to a 
Congressional request.  At that time, he gave a 
3-year history of experiencing feelings of "impending doom" 
and an acute episode of uncontrolled trembling with fear 
approaching panic proportions about 5 weeks earlier.  He 
complained of feeling nervous, tense, and depressed since 
that time, and he said that he had developed a "morbid 
conviction that he [was] going to Vietnam . . . ."  He also 
complained of feeling restless, crying, and suicidal 
ideation.  A psychiatrist found that he was unstable and 
should be hospitalized.  



A narrative summary found that the veteran's past history, as 
related by him, was reliable and not a manifestation of 
mental disease.  A mental status examination showed he was an 
inadequate/immature, somewhat schizoid individual, 
without evidence of psychosis or organic mental disease.  
During hospitalization, he was treated with individual and 
group psychotherapy, and his anxiety diminished considerably.  
He functioned very well upon working in rehabilitation 
status, and his feelings of panic and anxiety disappeared.  
The psychiatric staff concluded he had an acute situational 
maladjustment, manifested by feelings of intense anxiety and 
unhappiness, which rendered him unsuitable for service.  The 
staff further concluded that retention may precipitate a 
serious mental disorder and recommended an administrative 
discharge.  

A June 1965 Report of Medical History indicates the veteran 
reported experiencing nervous trouble and depression or 
excessive worry.  The contemporaneous Report of Medical 
Examination indicated that neurological and psychiatric 
evaluations were normal.  

The veteran was administratively discharged from the military 
in July 1965 as a result of his unsuitability for further 
service.

VA medical records, dated from September 1998 to May 2002, 
are on file.  In September 1998, the veteran was hospitalized 
for a depressive episode with suicidal ideation and 
dysthymia.  A September 2001 social work note indicates he 
related a history of depression since his military service.  
He also related that he did not think his depressive symptoms 
had worsened since his diagnosis of prostate cancer.  The 
social worker noted the veteran was not interested in 
treatment for his symptoms of depression.



For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a major depressive disorder.  
There is no persuasive medical nexus evidence of record 
indicating this condition was incurred during or as a result 
of his military service.  See 38 U.S.C.A. § 1110 ; 
38 C.F.R. § 3.303(a).  While the Board acknowledges he was 
treated for a situational maladjustment disorder during 
service, the medical evidence of record clearly indicates 
this was an acute, situational reaction to his experiences 
during his military service, and that there was no evidence 
of a chronic psychiatric disorder.  Likewise, his service 
medical records, including the report of his military 
separation examination, are entirely negative for evidence of 
a chronic psychiatric or disorder.  See 38 C.F.R. § 3.303(b) 
(isolated findings are insufficient to establish chronicity).  
Furthermore, the veteran, himself, related that he had acute, 
situational panic reactions for 3 years prior to his active 
military service.  His acknowledgement of this pre-existing 
condition and mental state, way back when in service, was at 
a time contemporaneous to the events at issue, when there was 
no incentive, financial or otherwise, to fabricate 
information for personal gain.  Consequently, this type of 
evidence is generally given a significant amount of probative 
weight.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 
(1996).

There also is no objective medical evidence of continuity of 
symptomatology during the years following the veteran's 
discharge from service.  In fact, the evidence of record 
shows he did not receive treatment for depression until 
September 1998, so over 33 years after his active military 
service ended.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  See also Savage, supra (requiring 
medical evidence of chronicity of disease in service and, if 
not, evidence of continuity of symptomatology after).  As 
such, his major depressive disorder was not initially 
manifested or diagnosed within the one-year presumptive 
period following his discharge from service, or even for many 
ensuing years.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

Merely because the veteran was treated for an acute 
situational reaction in service, indeed, even acknowledging 
this precipitated his discharge from the military, is not 
tantamount to concluding his current major depressive 
disorder is a consequent condition.  This is especially true 
since, as mentioned, even he acknowledged in service having 
experienced very similar - if not identical - symptoms 
prior to entering the military.  And, again, he made those 
concessions about his relevant psychiatric history long 
before he filed his current claim with VA for 
compensation and other benefits.  So the only evidence 
suggesting the veteran's major depressive disorder is in any 
way related to his service in the military comes from him 
personally.  And as a layman, he simply does not have the 
necessary medical training and/or expertise to determine the 
cause of this condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  




ORDER

Service connection for a major depressive disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


